CHRISTIAN, Judge.
The offense is assault with intent to murder without malice; the punishment, confinement in the penitentiary for three years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than one nor more than three years.
As reformed, the judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.